Citation Nr: 1203927	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  04-24 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for colitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In August 2005, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record. 

In March 2006, and again in August 2010, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  The matter has been returned to the Board for further appellate consideration.


FINDING OF FACT

Neither colitis, nor any disorder manifested by diarrhea, began during, or is otherwise related to, the Veteran's service, to include in-service exposure to Agent Orange.


CONCLUSION OF LAW

The criteria for service connection for colitis have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in a March 2006 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the March 2006 notice letter was provided subsequent to the initial RO determination in February 2003, after issuance of the letter and opportunity for the Veteran to respond, several supplemental statements of the case (SSOCs) were issued, and a September 2011 SSOC reflects the most recent readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SSOC, is sufficient to cure a timing defect).

The Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and identified private medical records have been obtained.  Also, the Veteran was provided a VA examination in September 2010.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  This examination was adequate because it provided sufficient information to decide the appeal and was based on a review of the relevant medical records by an examiner with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007).  

The Board also finds that there has been substantial compliance with the instructions contained in both the March 2006 and August 2010 Board remands pertaining to the issue on appeal.  See D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  As noted above, the Veteran was afforded a VA examination in September 2010 to determine whether the Veteran had colitis, or any other disorder manifested by diarrhea, related to his military service, to include Agent Orange exposure, which adequately complied with the Board's instructions, answered the Board's questions, and provided sufficient information to decide the appeal.  Also, as noted above, the Veteran has been provided adequate notice under the VCAA, and SSA records have been obtained.  Furthermore, the AMC attempted to obtain VA treatment records form the Pittsburgh VA Medical Center dated from 1971 to 1989, but received a negative response from such facility, which was associated with the claims file.  Moreover, the AMC requested release forms for the medical providers identified by the Veteran during his August 2005 Board hearing, and obtained private treatment records from the provider for whom the Veteran provided adequate information to obtain such records.  

There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.  

Also, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the August 2005 Board personal hearing, the VLJ identified and fully explained the issue on appeal, and asked questions focused on the elements of service connection needed to substantiate the Veteran's claim.  Furthermore, the VLJ specifically questioned the Veteran regarding outstanding and potentially pertinent records that may have been overlooked, and suggested that such records be obtained.  The Veteran was assisted at the hearing by an accredited representative from the American Legion.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) (2011). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: amyloidosis, chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), type 2 diabetes (also known as type 2 diabetes mellitus or adult-onset diabetes), acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue carcinomas (other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).

In addition, effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202-53216 (August 31, 2010).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, as reflected in his June 2004 substantive appeal, the Veteran asserts that colitis and diarrhea problems were caused by in-service herbicide exposure and an episode of in-service food poisoning.  During the August 2005 Board hearing, the Veteran and his representative also asserted that the Veteran was first diagnosed with colitis in 1980.  

The Veteran's service personnel records reflect that he served in the Republic of Vietnam from August 1970 to August 1971.  Thus, the Veteran is presumed to have been exposed to herbicide agents.  However, as colitis is not a disease listed in 38 C.F.R. § 3.309(e), such disorder is not presumed to have been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309(e).

Service treatment records reflect numerous instances of treatment for various complaints, but only one instance of treatment for complaints related to the stomach.  In April 1971, the Veteran was treated for complaints of stomach cramps and nausea, and was prescribed Donnatal and Dramamine.  There is no follow-up treatment noted, and no further instances of stomach problems in service.  The October 1971 report for the Veteran's separation from service reflects a normal evaluation of the abdomen and viscera, and no colitis or stomach problems were noted.  At the time of that examination, the Veteran reported that he did not have and had never had stomach, liver, or intestinal trouble.  

The earliest notation of colitis or any related disorder is a January 1983 private hospital record, which indicates that the Veteran was seen after suffering a fall.  The Veteran's past medical history was noted to include treatment for colitis many years before, with alteration of diet as the only current treatment.  An April 1983 private treatment note also includes a past medical history positive for colitis, which was noted to be diet controlled.

A December 1987 private treatment record reflects that the Veteran was complaining of some diarrhea, which had been rather frequent.  It was noted that the Veteran had some history of colitis, which had been a problem, that the Veteran was essentially having frequent bouts of diarrhea, and that he had had this off and on for some time, but that it now seemed to be a little bit more of a problem than before.  It was also noted that he had been given azulfidine and Imodium.  The diagnoses were chronic anxiety states and colitis.  

A February 1995 SSA disability examination report also notes a history of colitis, and it was noted that the etiology of such colitis was uncertain, but that the Veteran appeared to be asymptomatic at the time.  A February 2000 abdominal sonogram report reflects that the Veteran had a history of abdominal pain, and that the abdominal sonogram was abnormal and revealed multiple intraluminal gallstones.  

The report of a September 2010 VA examination reflects that the Veteran stated that he could not recall any treatment in service specifically for colitis, but remembered having diarrhea and being sick for one week while on active duty in Vietnam, and believed that he was diagnosed with food poisoning.  He stated that after one week he returned to full duty, and that shortly thereafter he was discharged from the military.  He further stated that he continued to have diarrhea and continued to use Imodium after discharge from the military but could not recall if he received any treatment by a physician.  The Veteran further reported he was diagnosed with colitis around 1979 or 1980, that his diet was restricted, and that he would have diarrhea after eating certain foods.  He stated that, currently, he continued to use Imodium, and denied any other treatment for his colitis over the course of the years.  He reported that he currently had liquid, watery stools three times a week.  

The VA examiner reviewed the claims file, including service and post-service treatment records, and noted the April 1971 treatment note for abdominal cramps and the 1983 to 1995 treatment notes relating to colitis and stomach problems.  The examiner's diagnoses included colitis and irritable bowel syndrome.  The examiner opined that neither colitis nor irritable bowel syndrome was related to military service or to Agent Orange.  The examiner noted that such conditions were not recognized as secondary conditions to Agent Orange exposure.  Furthermore, the examiner noted that the Veteran had been diagnosed with colitis in the 1980s, and had had one episode of abdominal cramping and nausea in April 1971, with no mention of diarrhea or diagnosis of colitis, or further treatment in service or within one year of discharge.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be denied.  While the record reflects a current disability of colitis, manifested by diarrhea, it does not reflect that such disability is related to the Veteran's period of service.

The Board acknowledges the Veteran's assertions that he was treated for food poisoning in service, and that his diarrhea problems began in service and persisted after separation from service.  The Veteran is competent to report matters within his own personal knowledge, including a continuity of stomach problems or diarrhea from the time of his service to the present.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

However, the record does not establish that colitis, or any disorder manifested by diarrhea, began during the Veteran's service.  Again, while service treatment records reflect numerous instances of treatment for various complaints, they only reflect one instance of treatment for stomach cramps and nausea in April 1971, at which time no diarrhea was noted, and there was no follow-up treatment noted or further instances of stomach problems in service.  Also, again, the October 1971 report for the Veteran's separation from service reflects no colitis or stomach problems, and the Veteran reported that he did not have and had never had stomach or intestinal trouble. 

Moreover, the record reflects, and the Veteran acknowledges, that he was not treated for colitis until approximately 1980, almost 10 years after his separation from service.  None of the treatment records regarding the Veteran's colitis, stomach, or diarrhea problems indicate that any such problems began in service or were related to service in any way, including through any report of the Veteran at the time of such treatment.  

In light of the above, the Board finds the Veteran's assertions of developing a disorder manifested by diarrhea and stomach problems in service that continued until he was diagnosed with colitis in the 1980s not to be credible.  

Moreover, the competent and persuasive medical evidence is against the Veteran's claim.  The only medical opinion regarding whether there exists a nexus between current colitis, or any other disability manifested by diarrhea, is that of the September 2010 VA examiner, which was that no such disorder was related to service, to include Agent Orange exposure.  The examiner based this opinion on the fact that such disorders were not recognized as secondary conditions to Agent Orange exposure, and that the Veteran's colitis, based on the record, was not manifested by the one instance of abdominal cramps in service, at which time no diarrhea was noted, and was not diagnosed until years after service.  The Board finds the VA examiner's opinions to be persuasive, as they were based on a thorough review and discussion of the pertinent records, were supported by clear rationales, and were consistent with the evidence of record.  Moreover, there is no competent and probative opinion evidence of record indicating that any current colitis or other disorder manifested by diarrhea or stomach problems is related to the Veteran's service, to include Agent Orange exposure, and neither the Veteran nor his representative have identified any such evidence.

Accordingly, the Board finds that the claim for service connection for colitis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for colitis is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


